Order unanimously affirmed without costs. Memorandum: Family Court properly dismissed the mother’s petition under the Uniform Child Custody Jurisdiction Act for modification of a Pennsylvania custody decree. New York is preempted by the Parental Kidnaping Prevention Act from exercising jurisdiction because the custody proceeding is pending in Pennsylvania and the father continues to reside there. The Pennsylvania court specifically retained jurisdiction in the initial custody order and has not declined to exercise its jurisdiction in the present matter (see, 28 USC § 1738A [a], [d], [f], [g]; Clark v Boreanaz, 159 AD2d 981; Matter of Tenenbaum v Sprecher, 133 AD2d 371, 372-373; cf., Matter of Heitler v Hoosin, 143 AD2d 1018, 1019-1020; see also, Sobie, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 75-o, at 349-350). (Appeal from order of Erie County Family Court, Sedita, J.—custody.) Present— Boomer, J. P., Green, Pine, Davis and Lowery, JJ.